         Case 1:19-cr-00450-PGG Document 22 Filed 04/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                            ORDER
JAMIE FRIERSON,
                                                        19 Cr. 450 (PGG)
                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that sentencing is adjourned until June 2, 2020 at 4 p.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       April 20, 2020
